DETAILED ACTION
This office action is in response to applicant’s remarks filed on February 10, 2022.  Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed on February 10, 2022 have been fully considered but they are not persuasive.
A. Independent Claim 1
Applicant argues element (terminal blades 36) are actual contacts and are not a contact holder; therefore, Lambert fails to teach a connector contact holder is attached to the fiber optic connector.
Terminal blades (36) makes contact with electrical conductors (13) by piercing the insulation of the electrical conductors (13).  The blades (36) are pressed upwardly into the bottom-side portion of housing (13) in order to engage each insulated conductor (13) – thus, the terminal blades holding the connector (30).  See Col. 5, lines 4-11.  The connector (20) is the body of the optical connector and the connector (30) is the body of the “connector contact holder” (Col. 4, lines 24-40).  Therefore, terminal blades (36) meet the method steps of the broadly defined claim 1.

B.  Independent Claim 12
	Applicant argues Lampert in view of Abandschein do not teach Claim 12 because Fig. 3 of Abandschein “clearly illustrates in a side view that the electrical portion 13 of the receptor 11 is clearly distinct and separate from the optical portion 12”, thus, “the adapter contact holder not attached to the fiber optic adapter (e.g., the optical portion 12).”

    PNG
    media_image1.png
    571
    743
    media_image1.png
    Greyscale

	The adapter contact holder (13) is attached to the fiber optic adapter (12) via connector (10) with side portion (18) and lower portion (21), see replicated Fig. 3 above.

C. Independent Claim 18
Applicant argues the rejection over Lampert do not teach Claim 18 for the same reasons as argued with respect to Claim 1. 
Terminal blades (36) makes contact with electrical conductors (13) by piercing the insulation of the electrical conductors (13).  The blades (36) are pressed upwardly into the bottom-side portion of housing (13) in order to engage each insulated conductor (13) – thus, the terminal blades holding the connector (30).  See Col. 5, lines 4-11.  The connector (20) is the body of the optical connector and the connector (30) is the body of the “connector contact holder” (Col. 4, lines 24-40).  Therefore, terminal blades (36) meet the method steps of the broadly defined claim 18.
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11,18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lampert (US 6,543,941 B1, hereinafter “Lampert”).
Claims 1 and 18.  Lampert discloses a method of converting an optical connector to an optical-electrical connector system comprising:
supplying a fiber optic connector having a structure that includes a connector body (20) and an optical fiber (17) that transmits light; and 
attaching a connector contact holder (terminal blades 36) to the fiber optic connector while maintaining the structure of the fiber optic connector in an unaltered state, the connector contact holder (terminal blades 36) including an electrical contact mount (grooves 37).

    PNG
    media_image2.png
    573
    863
    media_image2.png
    Greyscale

Claim 2.  The method of claim 1, wherein the connector contact holder (terminal blades 36) is removably attached.  The examiner considers the blades (36) can be removed and release the conductor (13) from the grooves (37).  Moreover, Lampert is silent to whether the blades are permanently installed.
Claims 3 and 20 .  The electrical connector contact mount supports an electrical pin contact (949).

    PNG
    media_image3.png
    424
    877
    media_image3.png
    Greyscale


Claim 5.  The method of claim 4, wherein the connector contact holder includes an attachment portion (anchor member 38) that attaches to the fiber optic connector, a lateral offset portion that extends laterally outwardly from the fiber optic connector (20) and a forward extension structure that projects forwardly from the lateral offset portion toward the forward plug end of the connector body, the forward extension structure including the electrical contact mount (grooves 37).
Claim 6 and 7.  The rear piece of fiber optic connection includes a rear extension and wherein attaching the connector contact holder to the fiber optic connector comprises press fitting the attachment portion of the contact holder over the rear extension (crimp tube 35, crimp sleeve 34, and heat shrinking tubing 19). The rear projection in alignment with the rear extension of the rear piece of the fiber optic connector, wherein a tapered boot is mounted on the rear extension (bend limiting device 18).
Claim 11.  Lampert discloses the fiber optic connector comprises a duplex fiber optic connector (Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lampert in view of Stephenson et al. (US 6,367,984 B1, hereinafter “Stephenson”).
Lampert discloses the method of claim 5, however, Lampert does not disclose the fiber optic connector is an SC-type connector.
Stephenson teaches various adapters for connecting different types of optical fiber connectors (see Fig. 17 and 18).  For example, adapter 95 is for LC-type connectors and adapter 65 is for SC-type connectors, wherein the SC adapter (release sleeve) is mounted to slide relative to the connector body.  A portion of the wall of the release sleeve is positioned laterally between the forward extension structure and the connector body, wherein the release sleeve includes a keying rail positioned at one side of the release sleeve, and the forward extension extends forwardly along second side of the release sleeve that is opposite from the first side.  The SC adapter also includes an exterior shoulder and leaf spring (See Fig. 5 for details). 
It would have been obvious to one having ordinary skill in the art to recognize LC and SC connector are interchangeable wherein the connection system can be easily modifiable to replace LC with SC connector by providing a suitable adapter for mating with the respective connector type.  One would be motivated to interchange LC connectors with SC connectors because SC connectors are more widely adapted, reliable, and SC connectors have fast deployment.
Claims 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lampert in view of Abendschein et al. (US 5,419,717, hereinafter “Abendschein”).
Claims 12-13, and 19.  Lampert discloses a method of converting an optical adapter (440) to an optical-electrical adapter, the method comprising:

However, Lampert does not explicitly teach “attaching an adapter contact holder to the fiber optic adapter while maintaining the structure of the fiber optic adapter in an unaltered state, the adapter contact holder including an electrical contact mount”.
Abendschein teaches a hybrid adapter by attaching an adapter contact holder (electrical portion 11) to the fiber optic adapter (optical portion 12) while maintaining the structure of the fiber optic adapter in an unaltered state, the adapter contact holder including an electrical contact mount (printed circuit board 45).  Fig. 5 further shows the removal of the electrical portion (11) from the connector (10).  The adapter contact holder (housing 14 consists of an upper portion 20 and a lower portion 21 with a wall 22 between the portions 20, 21; Col. 2, lines 45-65 and Fig. 5) includes an attachment portion that attaches to the adapter body (housing 14 is attached to connector 10) of the fiber optic adapter, includes a lateral offset portion that projects outwardly from the adapter body and an axial extension structure that extends from the lateral offset portion toward and open end of the first optical connector port of the fiber optic adapter. 

    PNG
    media_image4.png
    473
    557
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art to recognize the teaching of Abendschein hybrid adapter would be modifiable to the hybrid connector of Lampert.  In the instance case, one would the electrical portion of Lampert’s hybrid connector to the adapter portion by attaching the electrical portion to the body of the adapter, wherein the adapter is provided to receive the optical connector, such as the one provided by Lampert.  One would be motivated to provide a hybrid optical and electrical adapter to provide alignment for the electrical connection and the optical connection to concurrently transmit an electrical signal and an optical signal in a system (Abendschein: Col. 1, lines 12-25).
Claim 14.  Lampert in view of Abendschein teach the axial extension structure includes the electrical contact mount (groove 24 in Fig. 5).

Claim 16.  Lampert in view of Abendschein teach the converted optical-electrical adapter receives in at least one of the first and second ports a fiber optic connector (SC connector 39) is converted to an optical electrical connector.
Claim 17.  Lampert in view of Abendschein teach the fiber optic connector is converted to the optical-electrical connector by: 
supplying the fiber optic connector, the fiber optic connector having a structure that includes a connector body (39) and an optical fiber (38) that transmit light; and attaching a connector contact holder (housing 14) to the fiber optic connector while maintaining the structure of the fiber optic connector in an unaltered state, the connector contact holder including an electrical contact mount (groove 24).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN D CHIEM/Examiner, Art Unit 2883                                                    /RYAN A LEPISTO/                                                                                            Primary Examiner, Art Unit 2883